Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 3 and 6, the limitation “wherein the blank interval τ is 0” is considered indefinite. When τ=0, the mathematical relationships disclosed in claims 1 or4 (which these claims depend from) no longer can be true. For instance, when calculating ΔFcourse, the fthreshold.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 4, the closest prior art is considered Yui (US 2014/0117987).
	Yui teaches a magnetic resonance CEST imaging sequence [¶0066] based on a frequency stabilization module, comprising: exciting a target slice with a radio frequency pulse having a flip angle [Fig. 3-5, see excitation pulses with alpha flip angle]; Step 2: obtaining a fine estimated value of a main magnetic field frequency drift by calculating a phase difference [¶0077-0078]; first, averaging phase differences between individual data sampling points [¶0081].
	However, Yui is silent in teaching a flip angle smaller than 90°, and collecting three lines of non-phase-encoded k- space data at three different moments; Step 2: obtaining a fine estimated value of a main magnetic field frequency drift by calculating a phase difference between a first line of non-phase-encoded k-space data and a second line of non-phase encoded k-space data, wherein the fine estimated value is calculated by:
	first, averaging phase differences between individual data sampling points in the first line of non-phase-encoded k-space data and individual data sampling points in the second line of non-phase-encoded k-space data to obtain the phase difference between the first line of 2-1 is an interval between the moments t1 and t2, and φ the phase difference between the first line of non-phase encoded k-space data and the second line of the non-phase encoded k-space data and is calculated based on: (see equation in claims) is a phase difference between an ith data sampling point in the first line of non-phase encoded k-space data and an i data sampling point in the second line of the non-phase encoded k-space data, and n is a number of sampling points in each line of non-phase encoded k-space data;
	Step 3: obtaining a coarse estimated value of the main magnetic field frequency drift by calculating a difference between a phase difference between the second line of non-phase encoded k-space data and a third line of non-phase encoded k-space data and the phase difference between the first line of non-phase-encoded k-space data and the second line of non- phase encoded k-space data, wherein the coarse estimated value is calculated by:
	calculating the difference between the phase difference between the second line of non-phase-encoded k-space data and the third line of non-phase encoded space data and the phase difference between the first line of non-phase-encoded k-space data and the second line of non-phase encoded space data, to obtain the coarse estimated value Δfcoarse of the main magnetic field frequency drift, and a calculation process is based on: (see equation in claims), where T is a blank interval between the moments (see equation in claims) the phase difference between the second line of non-phase encoded k-space data and the third line of non-phase encoded k-space data and is calculated based on: (see equation in claims) where ; * is a phase th data sampling point in the second line of non-phase encoded k-space data and an ith data sampling point in the third line of non-phase encoded k-space data;
	Step 4: comparing a difference between the coarse estimated value and the fine estimated value with a threshold, and if the difference between the coarse estimated value and the fine estimated value is smaller than the threshold, then selecting the fine estimated value as a value of the main magnetic field frequency drift; otherwise, selecting the coarse estimated value as the value of the main magnetic field frequency drift; wherein the value of the main magnetic field frequency drift is determined by: (see equation in claims) then selecting the fine estimated value as the value of the main magnetic field frequency drift; otherwise, selecting the coarse estimated value as the value of the main magnetic field frequency drift; wherein the threshold is (see equation in claims);
	Step 5: adjusting a center frequency of the radio frequency pulse based on the value of the main magnetic field frequency drift, and then performing magnetic resonance CEST imaging based on the adjusted center frequency of the radio frequency pulse.
	Harvey (US 2006/0164083) is also considered a relevant prior art. Harvey teaches a method of correcting magnetic field drift in MRI [¶0001; ¶0021-0023]. However, Harvey is also silent in teaching the missing limitations above.
	Claims 2-3 and 5-6 are considered allowable for depending on claim 1 or 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896